DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Moroz (US 2018/0182898) in view of Colinge (US 2018/0175213).
Regarding claim 1, Moroz discloses, in at least figure 5D and related text, a transistor device, comprising: 
fin structures (432, [34]) disposed on a material layer (430, [34]), wherein the fin structures (432, [34]) are arranged in parallel and extending in a first direction (L direction, figure); 
source (512, [40]) and drain (514, [40]) terminals, disposed on the fin structures (432, [34]) and the material layer (430, [34]), and covering opposite ends of the fin structures (432, [34]) (figure); 

a gate structure (418, [40]) disposed on the extending portions (513, [40]) and across the fin structures (432, [34]), wherein the gate structure (418, [40]) extends in a second direction (T direction, figure) perpendicular to the first direction (L direction, figure); 
wherein the extending portions (513, [40]) include a first material (412, [28], [34]) containing a transition metal and a chalcogenide ([28]) and the extending portions (513, [40]) are covalently bonded with the source (512, [40]) and drain (514, [40]) terminals.
Moroz does not explicitly disclose the source and drain terminals include a metallic material.
Colinge teaches, in at least figures 5, 6, and related text, the device comprising the source (210/216S, [72]) and drain (210/216D, [72]) terminals include a metallic material ([72]), for the purpose of providing electrical access to external interconnections or devices ([72]).
Moroz and Colinge are analogous art because they both are directed to transistor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Moroz with the specified features of Colinge because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Moroz to have the source and drain terminals including a metallic material, as taught by Colinge, for 
Regarding claim 2, Moroz in view of Colinge discloses the transistor device according to claim 1 as described above.
Moroz further discloses, in at least figure 5D and related text, the first material (412, [28], [34]) is a transition metal dichalcogenide (TMD) material comprising MoS2 ([28]), MoSe2, MoTe2, WS2 ([28]), WSe2 ([28]), or a mixture thereof.
Regarding claim 3, Moroz in view of Colinge discloses the transistor device according to claim 1 as described above.
Colinge further teaches, in at least figures 5, 6, and related text, the metallic material ([72]) is a metal alloy including platinum (Pt) ([72]), palladium (Pd) ([72]), gold (Au), nickel (Ni) ([72]), titanium (Ti) ([72]) or a combination thereof, for the purpose of providing electrical access to external interconnections or devices ([72]).
Regarding claim 6, Moroz in view of Colinge discloses the transistor device according to claim 1 as described above.
Moroz further discloses, in at least figure 5D and related text, a material of the material layer (430, [34]) includes silicon ([34]), silicon oxide or silicon nitride.
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Moroz (US 2018/0182898) in view of Colinge (US 2018/0175213), and further in view of van Dal (US 2015/0364592).
Regarding claim 5, Moroz in view of Colinge discloses the transistor device according to claim 1 as described above.

van Dal teaches, in at least figure 17 and related text, the device comprising a material of the fin structures (208, [37]) is a crystalline material (102, [34]), for the purpose of providing thin-sheet non-planar circuit device such as a FinFET to deliver reductions in power and size with improved drive strength and reliability ([2], [25]).
Moroz, Colinge, and van Dal are analogous art because they all are directed to transistor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Moroz in view of Colinge with the specified features of van Dal because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Moroz in view of Colinge to have the material of the fin structures being a crystalline material, as taught by van Dal, for the purpose of providing thin-sheet non-planar circuit device such as a FinFET to deliver reductions in power and size with improved drive strength and reliability ([2], [25], van Dal).
Regarding claim 7, Moroz in view of Colinge discloses the transistor device according to claim 1 as described above.
Moroz in view of Colinge does not explicitly disclose contacts connecting to the source and drain terminals.
van Dal teaches, in at least figure 17 and related text, the device comprising contacts (1702, [65]) connecting to the source (1704, [65]) and drain (1704, [65]) terminals, for the 
Moroz, Colinge, and van Dal are analogous art because they all are directed to transistor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Moroz in view of Colinge with the specified features of van Dal because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Moroz in view of Colinge to have the contacts connecting to the source and drain terminals, as taught by van Dal, for the purpose of providing thin-sheet non-planar circuit device such as a FinFET to deliver reductions in power and size with improved drive strength and reliability ([2], [25], van Dal).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1-2 and 4 that recite “the extending portions are covalently bonded with the source and drain terminals through a covalently bonded material of the TMD material and the metallic material” in combination with other elements of the base claims 1-2 and 4.
Claims 8-13 are allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 8 that recite “a third material layer disposed on the 
Claims 14-20 are allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 14 that recite “a third material layer disposed on the second material layer and covering the fin structures, wherein the third material layer includes pairs of first portions and second portions located between the pairs of first portions, each pair of first portions covers opposite ends of each of the fin structures, and each of the second portions extends between each pair of first portions and covers sidewalls and a top surface of each of the fin structures; the pairs of first portions include a metallic material and a covalently bonded material of the fourth material” in combination with other elements of the base claims 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONG-HO KIM/             Primary Examiner, Art Unit 2811